Citation Nr: 0121636	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968 and from October 1990 to February 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the issue on appeal.

This claim was previously before the Board and was the 
subject of an October 1998 remand that requested development 
of the evidence.  This claim was then the subject of a March 
2000 Board decision.  However that March 2000 Board decision 
was vacated and the claim remanded by a January 2001 Order of 
the United States Court of Appeals for Veterans Claims which 
was issued pursuant to a December 2000 Joint Motion for 
Remand and to Suspend Further Proceedings (Joint Motion).


REMAND

The December 2000 Joint Motion notes that VA "has a duty to 
advise a claimant that he...may corroborate his...assertions by 
submitting alternate forms of evidence, such as statements 
from eyewitnesses."  The Joint motion further notes that the 
"duty to assist may, in an appropriate case, include a VA 
duty to seek to afford the claimant an opportunity to respond 
to a VA request for additional information when the 
information provided by the claimant is found to be 
insufficient, and to inform the claimant of additional 
information sought by VA."  Citing Patton v. West, 12 Vet. 
App. 272, 276-277 (1999).

The Joint Motion also states that "the RO did not notify the 
appellant that he should submit corroborating evidence.  
Therefore it did not fulfill its duty to assist...[and the] 
claim for PTSD should be remanded for the Board to instruct 
the RO to fulfill its duty to assist by requesting additional 
evidence to corroborate the appellant's alleged inservice 
stressors."

Accordingly, this case is REMANDED for the following:

1.  The RO should fulfill its duty to 
assist by requesting additional evidence 
to corroborate the appellant's alleged 
inservice stressors.  The veteran should 
be informed that he "may corroborate his 
assertions by submitting alternate forms 
of evidence, such as statements from 
eyewitnesses.  The RO should allow the 
veteran sufficient opportunity to 
respond.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to allow the veteran the 
opportunity to submit additional evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to 

provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


